Ray, J.
The appellant filed a claim for services rendered in taking care of the decedent while a minor, in rearing, clothing and educating him. The defense insisted that the father of the plaintiff' performed the services, and that the decedent lived with him. One of the witnesses for the-defendant testified as follows, over the objection'of the plaintiff': “I saw" Thomas, the decedent, at the house of the old man Maxioell, who said he had gone and got the boy and was to have him, and that he was going to make a farmer of him if he, could. I was there several times and heard John Maxioell, the old man, speak of it divers times. The plaintiff’s family and John Maxwell lived separately when I was there.”
The presence of the boy at the house of the father having been proved, it was proper to show in what relation he stood to the family, and why that presence was permitted; and we think the declarations of the head of the family, made at the time of the introduction of the boy into the *158family, were competent for this purpose, if for no other. We must presume the instructions given by the court placed the evidence properly before the jury, those instructions not being in the record.
J. B. Julian and J. F. Julian, for appellant.
J. H. Mellett, for appellee.'
The judgment is affirmed, with costs.